SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                          State of New Jersey v. James R. Denelsbeck (A-42-14) (075170)

Argued November 12, 2014 – Decided May 12, 2016

CUFF, P.J.A.D. (temporarily assigned), writing for a majority of the Court.

        In this appeal, the Court considers whether a defendant is entitled to a jury trial when facing a third or
subsequent driving while intoxicated (DWI) charge pursuant to N.J.S.A. 39:4-50.

         Defendant James R. Denelsbeck was stopped by police for failing to stop at a red light. When defendant
did not satisfactorily perform field sobriety tests, he was arrested. An Alcotest machine later indicated that
defendant’s blood alcohol content was .12 percent. Defendant was issued a motor-vehicle summons for DWI,
careless driving, and failure to observe a traffic signal.

          Defendant, who had three prior DWI convictions, filed a demand for a jury trial in municipal court. The
prosecutor advised that the State would not seek more than 180 days’ incarceration. The court denied defendant’s
request, and, after a bench trial, found him guilty of DWI and failure to observe a traffic signal. In light of
defendant’s prior convictions, he was sentenced, on the DWI conviction, to a mandatory 180-day jail term, as well
as a ten-year driver’s license suspension followed by two years of using an ignition interlock device, twelve hours in
the Intoxicated Driver Resource Center (IDRC), $1006 in fines, and over $350 in surcharges, costs, and fees.

          Defendant appealed, and the Law Division affirmed the denial of his request for a jury trial, as well as his
convictions and sentence. Defendant then appealed solely on the issue of his right to a jury trial. The Appellate
Division affirmed. Relying on this Court’s decision in State v. Hamm, 121 N.J. 109 (1990), cert. denied, 499 U.S.
947 (1991), the panel concluded that DWI in New Jersey is not a criminal offense. Based on “well-settled
authority,” it further noted that DWI offenders facing a prison term of six months or less are not entitled to a jury
trial. The panel found that defendant did not face any real risk of receiving a prison term greater than 180 days, and
that the other penalties and fines he faced were not sufficiently onerous to trigger his right to a jury trial. This Court
granted defendant’s petition for certification. 220 N.J. 575 (2015).

HELD: Third or subsequent DWI offenders are not entitled to a jury trial, and defendant’s conviction procured by a
bench trial did not violate his Sixth Amendment right to a jury trial.

1. The Sixth Amendment of the United States Constitution, which is applicable to the states by the Fourteenth
Amendment, provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public
trial, by an impartial jury[.]” U.S. Const. amend. VI. Despite the amendment’s broad language, it has long been
held that “petty” offenses may be tried without a jury. In order to determine whether the right to a jury trial attaches
in a particular case, the relevant inquiry is whether the case involves a “petty” or “serious” offense. The United
States Supreme Court has held that no offense can be considered “petty” if imprisonment for more than six months
is authorized. Where a defendant faces less than six months’ incarceration, the Court advised that it would look to
both the nature of the offense, as well as the maximum potential sentence, in determining whether a jury trial was
warranted, with the most relevant information being the severity of the maximum authorized sentence. In Blanton v.
North Las Vegas, 489 U.S. 538 (1989), the Court explained that, in rare cases, a defendant facing a prison term of
six months or less will be entitled to a jury trial if able to demonstrate that additional statutory penalties are so
onerous as to indicate a legislative determination that the offense is “serious.” (pp. 8-12)

2. The New Jersey Constitution also provides a right to trial by jury. Given the similar language in the state and
federal constitutions, the Supreme Court of New Jersey has long looked to the federal standard to determine the
scope of this right. In Hamm, supra, the Court explained that federal principles provide the framework for analyzing
the question of whether the Legislature has rendered the offense of DWI “serious” for Sixth amendment purposes.
At the time the Court decided Hamm, a third or subsequent DWI offender was subject to 180 days’ incarceration,
which could be served by completing a 90-day community service sentence and a combination of inpatient and
outpatient treatment. The offender also faced a ten-year license suspension and various fines and surcharges. In
determining that this penalty scheme did not trigger the right to trial by jury, the Court noted that the law focused on
prevention over punishment, carried a shorter sentence than that imposed in many other states, and did not require a
sentence in excess of six months’ incarceration. The Court determined that the additional penalties beyond
incarceration did not indicate that the Legislature considered the offense “serious.” (pp. 12-16)

3. Following a series of amendments in 2004, third or subsequent DWI offenders now face a mandatory
imprisonment term of not less than 180 days, with no allowance for noncustodial alternatives. N.J.S.A. 39:4-
50(a)(3). In addition to the ten-year license suspension, which was part of the penalty scheme considered in Hamm,
offenders also are now required to install an ignition interlock device following the conclusion of the suspension
period and must pay an additional $251 in fines, fees, assessments, and surcharges. Offenders also may be subject
to penalties, including confinement, for failing to meet obligations arising from a DWI conviction, such as up to 90
days’ imprisonment for driving on a suspended license. (pp. 16-21)

4. As in Hamm, the Court applies the federal standard to this case. It begins its inquiry with the most relevant
indication of the seriousness of an offense – the severity of the authorized penalty. While the current mandatory
nature of the term of imprisonment, emphasizing confinement rather than treatment, is a modification of the penal
aspect arising from a third or subsequent DWI conviction, it does not lengthen the potential term of confinement
beyond 180 days. Here, despite the two 15-day jail terms carried by defendant’s other offenses, the Court is not
persuaded that he faced more than 180 days’ incarceration since he was assured that he would not be sentenced to a
longer term. Any related sentences for failure to meet obligations arising from the DWI conviction are too
attenuated to affect an offender’s direct exposure to incarceration. (pp. 21-25)

5. Because defendant did not face over six months of confinement, the Court presumes the DWI offense to be
“petty.” It next turns to the question of whether this is, under Blanton, the rare situation where a legislature has so
packed an offense with additional penalties that it is deemed “serious.” Although deprivation of a license to drive is
clearly a significant consequence, the Court reaffirms its conclusion in Hamm that the ten-year license suspension
does not reflect a significant escalation of the seriousness with which the Legislature regards this offense, but rather
a shifting social conclusion about what works best with DWI offenders. Likewise, the new requirement of
installation of an ignition interlock device, while an inconvenience, is preventative rather than punitive and not so
onerous as to escalate the offense to a “serious” one. With respect to the fees, fines, and assessments facing a repeat
DWI offender, only $1050 can be attributed to criminal penalties, an amount which would constitute a “petty” fee
under Blanton. While the remaining civil penalties amount to $5931, more than the $5000 penalty deemed “petty”
under federal law, this is not dispositive in regard to the right to a jury trial. Strict adherence to a set amount would
overlook the context of a monetary penalty, including that it is subject to inflation. The remaining penalties and
fees, including those to which an offender is subject for failure to meet obligations arising from the DWI conviction,
are too attenuated to be relevant to the issue before the Court. (pp. 25-30)

6. The Court acknowledges that every other state appears to afford jury trials for at least some DWI offenses, but
explains that the significance of any apparent uniformity in state practices can be belied by the context and nuances
of each jurisdiction. Unlike many other states, the New Jersey Legislature has resisted criminalizing DWI offenses,
opting instead to increase the severity of the penalties focused on prevention and deterrence. That being said, the
Legislature has reached the outer limit in subjecting third and subsequent DWI offenders to confinement without a
jury trial, and any additional direct penalties will render such offenses “serious” offenses for the purpose of
triggering the right to a jury trial. Until that time, particularly given that the total term of potential confinement does
not exceed six months, the Court is satisfied that the current penalty scheme is within the confines of Sixth
Amendment precedent. Thus, third or subsequent DWI offenders are not entitled to a jury trial, and defendant’s
conviction procured by a bench trial did not violate his Sixth Amendment right to a jury trial. (pp. 30-34)

         The judgment of the Appellate Division is AFFIRMED.

          JUSTICE ALBIN, DISSENTING, expresses the view that the additional penalties for third and
subsequent DWI offenders imposed by the Legislature since Hamm, including a mandatory custodial term, have
breached the constitutional threshold, thereby requiring the Court to confer on these offenders the fundamental right
to a jury trial that is guaranteed by the Sixth Amendment and guaranteed in every other state and the District of
Columbia.

       CHIEF JUSTICE RABNER, and JUSTICES LaVECCHIA, PATTERSON, and SOLOMON join in
JUDGE CUFF’s opinion. JUSTICE ALBIN filed a separate dissenting opinion. JUSTICE FERNANDEZ-
VINA did not participate.


                                                            2
                                     SUPREME COURT OF NEW JERSEY
                                       A-42 September Term 2014
                                                075170

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

JAMES R. DENELSBECK,

    Defendant-Appellant.


         Argued October 26, 2015 – Decided May 12, 2016

         On certification to the Superior Court,
         Appellate Division.

         John Menzel argued the cause for appellant.

         Brett Yore, Assistant Prosecutor, argued the
         cause for respondent (James P. McClain,
         Atlantic County Prosecutor, attorney;
         Deborah A. Hay, Assistant County Prosecutor,
         on the letter brief).

         Alexander R. Shalom argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney).

         Jeffrey Evan Gold argued the cause for
         amicus curiae New Jersey State Bar
         Association (Miles S. Winder III, President,
         attorney;(Paris P. Eliades, of counsel; Mr.
         Gold, Barbara E. Ungar, and Justin M. Moles,
         on the brief).

         Sarah Lichter, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (John J. Hoffman,
         Acting Attorney General, attorney).



                               1
     JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

     In this appeal, we consider whether a defendant is entitled

to a jury trial when facing a third or subsequent driving while

intoxicated (DWI) charge pursuant to N.J.S.A. 39:4-50.     This

Court previously answered that question in the negative, over

twenty-five years ago, in State v. Hamm, 121 N.J. 109, 130

(1990), cert. denied, 499 U.S. 947, 111 S. Ct. 1413, 113 L. Ed.
2d 466 (1991).   Since then, however, the Legislature has amended

the DWI statute to include additional penalties.   As such, we

now apply our analysis from Hamm to determine whether the

current version of the law requires a different outcome.

     At the time Hamm was decided, third or subsequent DWI

offenses were punishable by several thousand dollars in fees,

surcharges, and assessments, a ten-year driver’s license

suspension, and 180 days’ confinement, which could be served

through community service and outpatient treatment.   Today, a

third or subsequent offender faces an additional $251 in fees,

is subject to the same license suspension, must be confined for

180 days, and must install an ignition interlock device1 in his


1 An ignition interlock device is “a blood alcohol equivalence
measuring device which will prevent a motor vehicle from
starting if the operator’s blood alcohol content exceeds a
predetermined level when the operator blows into the device.”
N.J.S.A. 39:4-50.17(d).



                                 2
vehicle for one to three years.       The municipal court in this

case held that this new scheme did not implicate the right to a

jury trial, and the Law and Appellate Divisions agreed.

    The critical issue in resolving this case is whether the

DWI offense is “serious” or “petty” for purposes of the Sixth

Amendment.   In answering that question, the primary focus is on

the potential term of incarceration; specifically, whether it

exceeds six months.   A secondary consideration, but one which

may render an offense “serious” regardless of the term of

confinement, is the additional penalties imposed, including

fines and fees.

    In weighing those factors, we conclude that third or

subsequent DWI offenders do not face more than six months’

incarceration and that the additional penalties, although

significant, are not sufficiently serious to trigger the right

to a jury trial.   At the same time, we emphasize that the

Legislature has reached the outer limit of what is permitted

without a jury trial and that any additional penalties would

cause this Court to reach a different conclusion.       Under the

current law, however, we hold that the need for a jury trial is

outweighed by the State’s interest in promoting efficiency

through non-jury trials.

                                  I.

    In the early morning hours of October 5, 2011, defendant


                                  3
James R. Denelsbeck’s vehicle was stopped by an officer of the

Ventnor City Police Department for failing to stop at a red

light.   Defendant was arrested when he did not satisfactorily

perform field sobriety tests.   An Alcotest machine later

indicated that defendant’s blood alcohol content (BAC) was .12

percent.

    Defendant was issued a motor-vehicle summons for DWI,

N.J.S.A. 39:4-50; careless driving, N.J.S.A. 39:4-97; and

failure to observe a traffic signal, N.J.S.A. 39:4-81.

Defendant had three prior DWI convictions and therefore faced a

mandatory term of 180 days’ confinement, years of driving

restrictions, and numerous fees, fines, and assessments.     He

also faced a maximum term of 15 days’ confinement on each of the

other driving offenses.

    Defendant filed a demand for a jury trial in municipal

court.   In response, the prosecutor advised the court that the

State would not seek more than 180 days’ incarceration.     After

argument, the court denied the jury trial request.   A bench

trial commenced and the municipal court found defendant guilty

of DWI and failure to observe a traffic signal.   Defendant was

acquitted of the careless driving charge.

    Given defendant’s prior convictions, he was sentenced to a

mandatory term of 180 days in the Atlantic County Jail, pursuant

to N.J.S.A. 39:4-50(a)(3).   Defendant was also sentenced to a


                                 4
ten-year driver’s license suspension followed by two years of

using an ignition interlock device, twelve hours in the

Intoxicated Driver Resource Center (IDRC), $1006 in fines, and

over $350 in applicable surcharges, costs, and fees.     He was

also charged $89 in fines and costs for failing to observe a

traffic signal.

    Defendant filed an appeal in the Law Division.     After a de

novo review, the Law Division affirmed the denial of defendant’s

request for a jury trial, as well as defendant’s convictions and

sentence.   Defendant appealed solely on the issue of his right

to a jury trial.

    The Appellate Division affirmed in an unpublished opinion

based on “well-settled authority” holding that DWI offenders

facing a prison term of six months or less are not entitled to a

jury trial.   The panel specifically relied on this Court’s

decision in Hamm to conclude that DWI in New Jersey is

“considered a motor-vehicle offense rather than a criminal

offense.”   The panel also found that there was “nothing in the

record to suggest that defendant faced any real risk of

receiving a prison term greater than 180 days” and that “the

additional fines, penalties, and surcharges defendant faced were

not ‘onerous’ penalties triggering a right to a jury trial.”

    We granted defendant’s petition for certification.     State

v. Denelsbeck, 220 N.J. 575 (2015).


                                 5
                               II.

                                A.

    Defendant’s primary argument is that the Legislature has

increased the severity of the penalties for third or subsequent

DWI offenses since this Court’s opinion in Hamm to the point

that the right to a jury trial now applies.   Specifically,

defendant argues that the “packing” by the Legislature of

numerous financial penalties, the ten-year driving privilege

suspension, the ignition interlock device requirement, and the

mandatory 180 days’ confinement demonstrate that it now views

third or subsequent DWI offenses as “serious” for purposes of

the Sixth Amendment.   Defendant also submits that he should have

been granted a jury trial under the New Jersey Constitution.

    The State argues that the amendments to N.J.S.A. 39:4-50(a)

have not converted a third or subsequent DWI offense from a

quasi-criminal motor-vehicle charge into a “serious” offense

requiring a jury trial.   The State emphasizes that the DWI

offense remains classified as a motor-vehicle violation and that

the maximum jail term has not changed since Hamm was decided.

The State also contends that many of the penalties pre-date Hamm

and that the few new penalties are either collateral or

insufficiently onerous.

    In addition, the State argues that the right to a jury

trial was not triggered by defendant’s offenses carrying an


                                6
aggregate term of imprisonment exceeding 180 days because the

total penalty was limited to six months’ incarceration under

State v. Owens, 54 N.J. 153 (1969), cert. denied, 396 U.S. 1021,

90 S. Ct. 593, 24 L. Ed. 2d 514 (1970).       Lastly, the State

offers a detailed rebuttal to defendant’s argument that this

case should be resolved under the New Jersey Constitution.

                                  B.

    Amicus curiae New Jersey State Bar Association (NJSBA)

argues that the amended DWI statute requires a jury trial and

notes that the vast majority of states currently allow jury

trials for repeat DWI offenses.       In addition, the NJSBA argues

that current precedent allowing a defendant to be tried without

a jury on multiple “petty” offenses with aggregate sentences

exceeding six months, as long as no more than six months’

incarceration will be imposed, “improperly empowers the

municipal prosecutor and judge to abrogate the defendant’s right

to a jury trial while still subjecting him to multiple charges.”

Lastly, the NJSBA provides practical guidance for applying the

right to a jury trial to DWI offenses.

    Amicus curiae American Civil Liberties Union of New Jersey

(ACLU) also argues that the amended DWI statute triggers the

right to a jury trial.   The ACLU cites many of the same factors

and penalties as defendant, but also states that the IDRC

requirements create an additional period of incarceration


                                  7
because courts may sentence a defendant to a particular period

of treatment and because failure to satisfy the IDRC

requirements results in a two-day term of imprisonment.        Thus,

the ACLU argues that the maximum penalty for third or subsequent

DWI offenses is actually 182 days of confinement.

    The Attorney General, appearing as amicus curiae,

reiterates many of the arguments made by the State, including

that DWI is not a criminal offense in New Jersey and that

defendant has not offered a justification for departing from

federal precedent.   In addition, the Attorney General argues

that fines and collateral consequences do not factor into the

Sixth Amendment analysis and that the principles of stare

decisis weigh in favor of reaffirming Hamm.     The Attorney

General also emphasizes that New Jersey has a legitimate

interest in pursuing non-jury trials in DWI cases, and has

submitted two charts detailing how other states treat DWI

offenses and the right to a jury trial.

                               III.

                                A.

    The Sixth Amendment of the United States Constitution

provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right to a speedy and public trial, by an impartial

jury[.]”   U.S. Const. amend. VI.    That provision is applicable

to the states by virtue of the Fourteenth Amendment.     See


                                 8
Pointer v. Texas, 380 U.S. 400, 403, 85 S. Ct. 1065, 1067-68, 13
L. Ed. 2d 923, 926 (1965).

    Despite the broad language of the amendment, “it has long

been the rule that so-called ‘petty’ offenses may be tried

without a jury.”   Frank v. United States, 395 U.S. 147, 148, 89
S. Ct. 1503, 1505, 23 L. Ed. 2d 162, 166 (1969) (citations

omitted).   As such, to determine whether the right to a jury

trial attaches, the relevant inquiry is whether the case

involves a “petty” or “serious” offense.   Baldwin v. New York,

399 U.S. 66, 68, 90 S. Ct. 1886, 1887-88, 26 L. Ed. 2d 437, 440

(1970).

    The single bright-line rule that the United States Supreme

Court has articulated in making this determination is that “no

offense can be deemed ‘petty’ for purposes of the right to trial

by jury where imprisonment for more than six months is

authorized.”   Id. at 69, 90 S. Ct. at 1888, 26 L. Ed. 2d at 440.

The Supreme Court has declined, however, to articulate a similar

per se rule for cases involving a lesser period of confinement.

See id. at 69 n.6, 90 S. Ct. at 1888 n.6, 26 L. Ed. 2d at 440

n.6 (“In this case, we decide only that a potential sentence in

excess of six months’ imprisonment is sufficiently severe by

itself to take the offense out of the category of ‘petty.’”).

    Rather, the Supreme Court has stated that when a defendant

faces less than six months’ incarceration, it will look to “both


                                 9
the nature of the offense itself, as well as the maximum

potential sentence, in determining whether [the] . . . offense

was so serious as to require a jury trial.”     Ibid. (internal

citations omitted).    The “most relevant” information is the

“severity of the maximum authorized penalty.”    Id. at 68, 90 S.

Ct. at 1888, 26 L. Ed. 2d at 440.

       At the same time, the Supreme Court has cautioned that “the

prospect of imprisonment for however short a time will seldom be

viewed by the accused as a trivial or ‘petty’ matter and may

well result in quite serious repercussions affecting his career

and his reputation.”    Id. at 73, 90 S. Ct. at 1890, 26 L. Ed. 2d

at 443.   Unlike in cases where the penalty exceeds six months’

imprisonment, however, such “disadvantages, onerous though they

may be, may be outweighed by the benefits that result from

speedy and inexpensive nonjury adjudications.”    Ibid.

       In Blanton v. North Las Vegas, the Supreme Court applied

this analysis to conclude that a first-time DWI offense was

“petty” for purposes of the Sixth Amendment.     489 U.S. 538, 539-

40, 109 S. Ct. 1289, 1291-92, 103 L. Ed. 2d 550, 554-55 (1989).

In doing so, the Supreme Court first explained that there was a

presumption that the state legislature viewed the offense as

“petty” because it authorized a maximum prison sentence of only

six months.   Id. at 544, 109 S. Ct. at 1293, 103 L. Ed. 2d at

557.


                                 10
    It also found that the inclusion of other penalties did not

“clearly indicate[] that [DWI] is a ‘serious’ offense.”    Ibid.

Specifically, the Supreme Court found a 90-day license

suspension and completion of an alcohol abuse education course

to be insignificant, id. at 544 n.9, 109 S. Ct. at 1294 n.9, 103
L. Ed. 2d at 557 n.9, and that a $1000 fine was “well below the

$5,000 level set by Congress in its most recent definition of a

petty offense[,]” id. at 544, 109 S. Ct. at 1293-1294, 103 L.

Ed. 2d at 557.   Nonetheless, the Supreme Court explained that

relevant penalties are not limited “solely to the maximum prison

term authorized for a particular offense” and that “[a]

legislature’s view of the seriousness of an offense also is

reflected in the other penalties that it attaches[.]”     Id. at

542, 109 S. Ct. at 1292, 103 L. Ed. 2d at 555.

    As such, a defendant facing a prison term of six months or

less will be entitled to a jury trial “if he can demonstrate

that any additional statutory penalties, viewed in conjunction

with the maximum authorized period of incarceration, are so

severe that they clearly reflect a legislative determination

that the offense in question is a ‘serious’ one.”   Id. at 544,

109 S. Ct. at 1293, 103 L. Ed. 2d at 556.   Such a finding will

occur only “in the rare situation where a legislature packs an

offense it deems ‘serious’ with onerous penalties that

nonetheless ‘do not puncture the 6-month incarceration line.’”


                                11
Id. at 544, 109 S. Ct. at 1293, 103 L. Ed. 2d at 556-57

(citation omitted).   Such situations are rare because although

“[p]enalties such as probation or a fine may engender a

significant infringement of personal freedom, . . . they cannot

approximate in severity the loss of liberty that a prison term

entails.”   Id. at 542, 109 S. Ct. at 1292, 103 L. Ed. 2d at 556

(internal quotations and citations omitted).

                                B.

    “A similar right to trial by jury is guaranteed under the

New Jersey Constitution.”   State v. Stanton, 176 N.J. 75, 88,

cert. denied, 540 U.S. 903, 124 S. Ct. 259, 157 L. Ed. 2d 187

(2003); see N.J. Const. art. I, ¶ 9 (“The right of a trial by

jury shall remain inviolate[.]”); see also N.J. Const. art. I, ¶

10 (“In all criminal prosecutions the accused shall have the

right to a speedy and public trial by an impartial jury[.]”).

Due to the similar language in the federal and state

constitutions, we have long looked to the federal standard to

determine the scope of the right to a jury trial.   See Owens,

supra, 54 N.J. at 159-60 (citing Frank, supra, 395 U.S. at 147,
89 S. Ct. at 1503, 23 L. Ed. 2d at 162).

    Indeed, in Hamm, supra, we described the issue of whether a

DWI defendant has a right to a jury trial as primarily a

question of federal constitutional law “because New Jersey has

never recognized a right to trial by jury for the motor-vehicle


                                12
offense of DWI.” 121 N.J. at 112.     Thus, this Court explained

that the federal principles “provide the analytical framework”

for resolving the question of “whether the Legislature has so

‘packed’ the offense of DWI that it must be regarded as

‘serious’ for sixth-amendment purposes.”       Id. at 114-15.

     We have also made clear, however, that trial by jury is

relevant when a defendant faces several petty offenses that are

factually related and arise out of a single event.       Owens,

supra, 54 N.J. at 163.       “In such circumstances, the prosecutor

(or the municipal court if there is no prosecutor) should offer

the defendant a jury trial, and if such offer is not made, then

the sentences may not total more than the maximum authorized for

a petty offense.”    Ibid.

     Applying the federal standard, this Court determined that

the penalty scheme in effect when Hamm was charged with a third

incident of DWI did not require a jury trial.       Hamm, supra, 121

N.J. at 111.   At that time, a third or subsequent DWI offender

was subject to 180 days’ incarceration that could be served by

completing a 90-day community service sentence and a combination

of inpatient and outpatient treatment.       See L. 1986, c. 126, §

1.   In addition, a third or subsequent DWI offender faced a ten-

year driver’s license suspension, ibid.; a fine of $1000, ibid.;

an annual $1500 insurance surcharge for three years, L. 1988, c.

156, § 9; and $180 in other fees and charges, L. 1984, c. 126, §


                                    13
1.     The sentence imposed on Hamm, which consisted of ninety

days’ community service, twenty-eight days in an inpatient

treatment program, and sixty days in an outpatient program, as

well as the prescribed driver’s license suspension, surcharges,

and other financial assessments, fell well within the discretion

afforded to a court at that time to craft a sentence that

minimized the time of incarceration.     Hamm, supra, 121 N.J. at

111.

       In response to Hamm’s argument that this penalty scheme

classified a third DWI offense as “serious” rather than “petty,”

we noted that “when the New Jersey Legislature wants to treat an

offense as ‘serious,’ there will be no mistaking it.”      Id. at

117.    By way of example, we noted that the Legislature had

imposed mandatory prison sentences of a year or more to address

certain gun and drug offenses.     Id. at 117-18.   In contrast, we

stated that for DWI, the Legislature “has yet to impose the full

force of law on that offense that would denote a social

evaluation that DWI is a ‘crime’ or an offense that equates with

the need of trial by jury.”     Id. at 116.   Specifically, we noted

that the law focused on prevention over punishment, carried

shorter sentences than those in many other states, and had “yet

to require a sentence in excess of six months, or even to

require a mandatory six months of incarceration.”     Ibid.

       We then turned to the additional penalties, noting that the


                                  14
$1000 fine would be regarded as “petty” under Blanton and that

the other fees were civil in nature and therefore should be

discounted.   Id. at 117.   The Court explained that “[t]he

various rehabilitation and enforcement surcharges are reasonable

in themselves” and that the increased insurance premiums were

not specific to DWI offenses.    Id. at 125.    We also found that

the insurance surcharge “was totally unrelated to any

legislative intent to ‘pack’ the DWI offense” and that the

collateral consequences attendant to DWI convictions are

limited.   Id. at 125-26.

    We further stated in Hamm, that a license to drive is a

necessity but that other licenses, including those to practice

certain professions, may be lost without a jury trial.      Id. at

124 (citation omitted).     We also noted that the suspension,

which previously existed, did not “reflect a significant

escalation of the seriousness with which New Jersey’s

Legislature regards this offense, but rather a shifting social

conclusion about what works best with DWI offenders.”      Id. at

124-25.

    Finally, in Hamm, we discussed the Legislature’s

rehabilitative focus and described its decision to set a maximum

penalty of 180 days’ confinement as demonstrating “the undoubted

legislative intention to continue to treat DWI as a motor-

vehicle offense, not a crime.”    Id. at 127.    We also stated that


                                  15
“the provision of jury trial on a DWI charge by the majority of

other states does not suggest the same result in New Jersey” due

to the differences in offense structures and classification.

Ibid.

    We thus concluded that third or subsequent DWI offenses

were not “serious” and did not require the option of a jury

trial.   Id. at 128-29.   At the same time, however, we emphasized

that this was “not an easy question” and that Blanton appears to

suggest that “the closer the DWI system actually comes to the

six-month incarceration line, the less room there may be for

other penalties.”   Id. at 130.

                                  IV.

    N.J.S.A. 39:4-50(a) currently “prohibits the operation of a

motor vehicle ‘while under the influence of intoxicating

liquor,’ or ‘with a [BAC] of 0.08% or more by weight of alcohol

in the defendant’s blood.”     State v. Revie, 220 N.J. 126, 133

(2014) (quoting N.J.S.A. 39:4-50(a)).    The statutory scheme

provides a tiered penalty structure for first, second, and

“third or subsequent” DWI offenses, with increasing penalties

for each additional offense.    N.J.S.A. 39:4-50(a).

    Following a series of amendments in 2004, a third or

subsequent violator currently

          shall be sentenced to imprisonment for a term
          of not less than 180 days in a county jail or
          workhouse, except that the court may lower


                                  16
            such term for each day, not exceeding 90 days,
            served participating in a drug or alcohol
            inpatient rehabilitation program approved by
            the [IDRC.]

            [N.J.S.A. 39:4-50(a)(3) (emphasis added).]

Thus, unlike the pre-2004 statute, the current law requires a

third or subsequent DWI offender to be confined “either entirely

in jail or partially in jail and partially in an inpatient

facility” with “no allowance for noncustodial alternatives.”

State v. Luthe, 383 N.J. Super. 512, 514 (App. Div. 2006).     The

mandatory sentence of 180 days, however, has remained the same.

    A third or subsequent DWI offender continues to face a

driver’s license suspension of ten years.    N.J.S.A. 39:4-

50(a)(3).    That requirement has been in place since 1986 and was

part of the penalty scheme considered by the Court in Hamm.

Since Hamm, the Legislature has added an additional restriction

in that third or subsequent DWI offenders “shall be required to

install an ignition interlock device under the provisions of

P.L. 1999, c. 417[.]”    N.J.S.A. 39:4-50(a)(3).   The device must

be installed “in the motor vehicle principally operated by the

offender during and following the expiration of the period of

license suspension imposed[.]”    N.J.S.A. 39:4-50.17(b).    After

the period of license suspension has ended, “the device shall

remain installed for not less than one year or more than three

years, commencing immediately upon the return of the offender’s




                                 17
driver’s license after the required period of suspension has

been served.”    Ibid.

     Several financial penalties and assessments also apply to

DWI offenders.   Initially, there is a $1000 fine for a third or

subsequent violation.    N.J.S.A. 39:4-50(a)(3).   There is also a

$100 surcharge to support the Drunk Driving Enforcement Fund,

N.J.S.A. 39:4-50.8; a $100 fee payable to the Alcohol Education,

Rehabilitation and Enforcement Fund, N.J.S.A. 39:4-50(b); a $75

assessment for the Safe Neighborhoods Services Fund, N.J.S.A.

2C:43-3.2; a $50 assessment under N.J.S.A. 2C:43-3.1(c); a $100

DWI surcharge under N.J.S.A. 39:4-50(i);2 and an insurance

surcharge of $1500 per year for three years for third or

subsequent DWI offenses occurring within a three-year period,

N.J.S.A. 17:29A-35(b)(2)(b).   A total of $6 is also added to

every motor-vehicle violation fine.    N.J.S.A. 39:5-41(d)-(h).

     The $1000 fine, L. 1986, c. 126, § 1; the $100 surcharge

for the Drunk Driving Enforcement Fund, L. 1984, c. 4, § 1; and

the annual $1500 insurance surcharge, L. 1988, c. 156, § 9;

existed at the time Hamm was decided.    Since Hamm, the Alcohol

Education Fund fee has increased from $80 to $100, L. 1986, c.

126, § 1.   In contrast, the $75 assessment fee was not put in

place until August 1993, L. 1993, c. 220, § 11; the $100 DWI


2 This surcharge was increased to $125 effective March 1, 2015.
L. 2014, c. 54, § 2.


                                 18
surcharge did not apply until 2002, L. 2002, c. 34, § 17; and

the $50 assessment under N.J.S.A. 2C:43-3.1(c) and the $6 in

fines under N.J.S.A. 39:5-41(d)-(h) were not enacted until after

Hamm was argued, L. 1990, c. 64, § 1; L. 1990, c. 95, § 2.     In

other words, an additional $251 in fines, fees, assessments, and

surcharges have been imposed since Hamm.

    DWI offenders also may be subject to penalties, including

confinement, for failing to meet obligations arising from a DWI

conviction.   For example, an offender who does not install an

ignition interlock device “in a motor vehicle owned, leased or

regularly operated by him shall have his driver’s license

suspended for one year . . . unless the court determines a valid

reason exists for the failure to comply.”   N.J.S.A. 39:4-

50.19(a).   The offender also will be subject to a one-year

license suspension for driving an ignition interlock-equipped

vehicle that “has been started by any means other than his own

blowing into the device” or for driving “a vehicle that is not

equipped with such a device[.]”    Ibid.

    N.J.S.A. 39:4-50(b) provides that any person convicted of

DWI “must satisfy the screening, evaluation, referral, program

and fee requirements of the Division of Alcoholism and Drug

Abuses’ Intoxicated Driving Program Unit, and of the Intoxicated

Driver Resource Centers and a program of alcohol and drug

education and highway safety, as prescribed by the chief


                                  19
administrator.”     Failure to comply “shall result in a mandatory

two-day term of imprisonment in a county jail and a driver

license revocation or suspension and continuation of revocation

or suspension until such requirements are satisfied, unless

stayed by court order[.]”     Ibid.    That requirement existed when

Hamm was decided.

    N.J.S.A. 39:3-40 states that no person whose driver’s

license has been suspended or revoked “shall personally operate

a motor vehicle” during the period of suspension or revocation.

An offender whose license has been suspended due to a DWI

conviction will be fined $500 and will have his driver’s license

“suspended for an additional period of not less than one year or

more than two years, and shall be imprisoned in the county jail

for not less than 10 days or more than 90 days.”       N.J.S.A. 39:3-

40(f)(2).   The DWI offender’s motor-vehicle registration

privilege will also be revoked.       N.J.S.A. 39:3-40(a).   This

penalty existed when Hamm was decided, except that the statute

did not include a minimum 10-day term of imprisonment and did

not require revocation of the offender’s registration.       L. 1994,

c. 286, § 1.

    Lastly, under N.J.S.A. 39:5-36(a), a court may incarcerate

“any person upon whom a penalty or surcharge . . . has been

imposed for a violation of [a motor-vehicle offense] where the

court finds that the person defaulted . . . without good cause


                                  20
and the default was willful.”   Such incarceration cannot “exceed

one day for each $50 of the penalty or surcharge so imposed” or

“a period of 90 consecutive days.”    Ibid.   The earlier version

of this law, in effect when Hamm was decided, was substantially

identical, other than that incarceration could not exceed “1 day

for each $20.00 of the fine so imposed[.]”     L. 1975 c. 144, § 4.

                                 V.

    As an initial matter, we decline defendant’s request to

resolve this case on independent principles of the New Jersey

Constitution.   As was true when Hamm was decided, “New Jersey

has never recognized a right to trial by jury for the motor-

vehicle offense of DWI” and DWI is “not a crime under New Jersey

law.” 121 N.J. at 112.   Those facts have not changed and we

remain satisfied that the protections guaranteed by the Sixth

Amendment are consonant with those found in our State

Constitution.   We therefore apply the federal standard.

                                 A.

    We begin our inquiry with “[t]he most relevant indication

of the seriousness” of an offense -- the severity of the penalty

authorized for third or subsequent DWI offenses.     Frank, supra,

395 U.S. at 148, 89 S. Ct. at 1505, 23 L. Ed. 2d at 166.      In

doing so, we keep in mind that “no offense can be deemed ‘petty’

for purposes of the right to trial by jury where imprisonment

for more than six months is authorized.”      Baldwin, supra, 399


                                 21
U.S. at 69, 90 S. Ct. at 1888, 26 L. Ed. 2d at 440.    On the

other hand, if the offense is punishable by six months or less,

it is “appropriate to presume . . . that society views such an

offense as ‘petty.’”   Blanton, supra, 489 U.S. at 543-44, 109 S.

Ct. at 1293, 103 L. Ed. at 556.

    N.J.S.A. 39:4-50(a), the provision of the Motor Vehicle

Code addressing third or subsequent DWI offenses, does not

authorize a penalty of over six months’ confinement.   The

current mandatory nature of the term of imprisonment, while a

modification of the penal aspect arising from a third or

subsequent DWI conviction, does not lengthen the potential term

of confinement or alter our analysis.   Indeed, the 180-day

sentence is the same as that addressed in Hamm, with the only

difference being in how the 180 days must be served.

    Under the 1986 version of N.J.S.A. 39:4-50(a) addressed in

Hamm, a DWI offender could potentially serve 90 days through

community service and the remaining 90 days through outpatient

treatment.   In contrast, a person sentenced under the current

law is required to spend the entire 180-day sentence

incarcerated, unless the defendant enrolls in up to 90 days of

inpatient treatment.   Such treatment may not be available to

some individuals due to their financial situation or insurance

coverage, and they will forego this alternative.

    Therefore, regardless of its intent, the Legislature has


                                  22
effectively replaced a largely non-custodial and treatment-based

approach with one that more heavily emphasizes confinement.

This increased emphasis on incarceration represents an

alteration of the Legislature’s view of the penal consequences

needed to address the scourge of intoxicated driving by third

and subsequent offenders.   This modification also marks the

limit the Sixth Amendment will permit in terms of confinement

without triggering the right to a jury trial.     It does not,

however, alter the guiding factor in our analysis:      the amount

of confinement to which a defendant is exposed.

    We are not persuaded that defendant faced more than 180

days’ incarceration in this case.    To start, we reaffirm our

holding in Owens, supra, that trial by jury is relevant when a

defendant faces “several petty offenses [that] are factually

related and arise out of a single event” but that the failure to

offer the defendant a jury trial in such a case is cured by

limiting the total sentence to no more “than the maximum

authorized for a petty offense.” 54 N.J. at 163.   As noted, the

primary focus of the right to a jury trial is on the penal

exposure.   Thus, in terms of the right to a jury trial, it is

immaterial whether a defendant is tried on several factually

related “petty” offenses or on a single “petty” offense as long

as the total period of incarceration does not exceed six months.

    As such, defendant was not entitled to a jury trial based


                                23
on the 15-day jail terms that his other two offenses carried.

Defendant was assured that he would not be sentenced to more

than 180 days’ imprisonment and, more importantly, was

constitutionally guaranteed a sentence of no more than six

months.

    We also decline to find that the IDRC requirements under

N.J.S.A. 39:4-50(b) bring a third or subsequent DWI offender’s

maximum sentence to over 180 days’ confinement.     To be sure,

those requirements have some relevance in determining whether

the Legislature has “packed” the statute to the point of

elevating it to a “serious” offense.     At the same time, however,

we find that the two-day sentence for failure to fulfill the

requirements of the Intoxicated Driving Program Unit and the

IDRC, a sentence dependent on an independent and not necessarily

inevitable event, is too attenuated to affect a DWI offender’s

direct exposure to incarceration.

    The two-day term of imprisonment is not part of the

sentence for the DWI offense.    Rather, the DWI statute merely

requires the sentencing court to “inform the person convicted

that failure to satisfy [the] requirements shall result in a

mandatory two-day term of imprisonment[.]”     Ibid.   The

sentencing court is not involved in imposing the penalty, and

the conduct giving rise to the sentence is distinct from that

underlying the DWI offense.     In other words, the two-day


                                  24
sentence is imposed for the separate act of not complying with

the Intoxicated Driving Program Unit and IDRC requirements, not

the original DWI offense.

    In addition, the statute makes clear that the sentencing

judge’s only role in this process is to “inform the person

convicted” that he must comply with the requirements.      Ibid.   It

does not instruct the judge to craft those requirements or to

include them in the sentence.

                                B.

    Because defendant did not face over six months of

confinement, we presume the DWI offense to be “petty,” Hamm,

supra, 121 N.J. at 112-13, and address the question whether this

is a “rare situation where a legislature packs an offense it

deems ‘serious’ with onerous penalties that nonetheless ‘do not

puncture the 6-month incarceration line,’” Blanton, supra, 489

U.S. at 544, 109 S. Ct. at 1293, 103 L. Ed. 2d at 556-57

(citation omitted).   In making this determination, we consider

“only penalties resulting from state action[.]”      Id. at 544 n.8,
109 S. Ct. at 1293 n.8, 103 L. Ed. 2d at 557 n.8.

    To begin with, as in Hamm, supra, we find that the

deprivation of a license to drive “is clearly a ‘consequence of

magnitude.’” 121 N.J. at 124 (citation omitted).    We also

reaffirm that the ten-year license suspension, which is not new,

“does not in any sense reflect a significant escalation of the


                                25
seriousness with which New Jersey’s Legislature regards this

offense, but rather a shifting social conclusion about what

works best with DWI offenders.”    Ibid.   The history and analysis

regarding this suspension remain the same, and we see no reason

to repeat our analysis from Hamm on this point.    See id. at 118-

22.

      The license suspension, however, is no longer the only

driving restriction included in the statute.    The requirement

under N.J.S.A. 39:4-50.17(b) that an offender facing a second or

subsequent DWI conviction install an ignition interlock device

did not exist in 1990, and we now recognize it as relevant to

our analysis.   That mandate places a restriction on the

offender’s ability to drive his vehicle, and also prevents him

from operating any vehicle lacking an ignition interlock device.

N.J.S.A. 39:4-50.17(a)-(c).

      Those limitations, however, are far less burdensome than a

license suspension.   As a practical matter, an offender need not

install an ignition interlock device during the suspension

period if he sells the vehicle or transfers ownership to another

person.   Indeed, the New Jersey Motor Vehicle Commission advises

that installing an ignition interlock device is not necessary if

the individual “do[es] not have access to or plan[s] to operate

any vehicle[.]”   N.J. Motor Vehicle Commission, Ignition

Interlock Device FAQs 2 (2016), http://www.state.nj.us/mvc/pdf/


                                  26
Violations/interlock-faq.pdf.

    Moreover, even when the ignition interlock device is

installed, the burden is not so onerous as to indicate that the

Legislature views repeat DWI offenses as “serious.”

Specifically, the ignition interlock device merely limits the

vehicles an offender can operate, and prevents the offender from

driving with a certain BAC level.      Thus, while perhaps an

inconvenience, the requirement, like the license suspension, is

preventative rather than punitive.

    The preventative nature of the ignition interlock device

requirement is also reflected in the provision that individuals

with family income not exceeding 149 percent of the federal

poverty level are entitled to pay a reduced leasing fee for the

ignition interlock device, and need not pay anything for the

installation, monitoring, calibration, or removal of said

device.   N.J.S.A. 39:4-50.17a.   Similarly, the one-year license

suspension for failure to install an ignition interlock device

will not be applied if “the court determines a valid reason

exists for the failure to comply.”      N.J.S.A. 4-50.19(a).

    The costs associated with the device, however, likely

represent the greatest burden imposed by this requirement.      The

ACLU estimates the cost of having an ignition interlock device

as approximately $1050 for one year and $2850 for three years.

Such an expense is significant, but is spread over a period of


                                  27
time and, as noted, can be reduced based on income.

    In addition, that cost is not the result of fees paid to

the State.   Rather, it simply represents the price of satisfying

a court order based on market rates.     In that way, the expenses

are no different from any other cost of complying with a court

order, such as finding alternate means of transportation when

one’s driver’s license is suspended.     A prime distinction here,

ironically, would appear to be that, unlike with other

attenuated costs, the Legislature has attempted to lessen the

cost of compliance for low-income offenders.    Thus, although we

consider this a financial burden, we do so to a limited extent.

    More directly, DWI offenders on their third or subsequent

conviction face $5931 in fees, fines, and assessments.     Of that

amount, only the $1000 fine in the DWI statute and the $50

assessment under N.J.S.A. 2C:43-3.1(c) can be considered

criminal penalties.   As in Hamm, we note that $1050 would

constitute a “petty” fee under Blanton, supra, which cited $5000

as the amount associated with federal “petty” offenses. 489
U.S. at 544-45, 109 S. Ct. at 1294, 103 L. Ed. 2d at 557 (citing

18 U.S.C.A. § 1 (1982 ed., Supp. IV)).    The remaining fees are

civil penalties which “we do not disregard,” but we note that

“they are not the penalties associated with crimes.”     Hamm,

supra, 121 N.J. at 117.

    While the use of civil penalties tends to show that the


                                28
Legislature does not view the offense as “serious,” $5931 in

civil fines is significant.    It is $251 more than the amount

imposed in 1990 and exceeds the $5000 penalty mentioned in

Blanton and federal law.     18 U.S.C.A. § 3571(b).

     We do not, however, view the $5000 amount as dispositive in

regard to the right to a jury trial.     The Supreme Court in

Blanton, supra, did not treat it as such and instead simply

noted that it had “frequently looked to the federal

classification scheme in determining when a jury trial must be

provided.” 489 U.S. at 545 n.11, 109 S. Ct. at 1294 n.11, 103
L. Ed. 2d at 557 n.11.   It is also worth noting that the fines

associated with “petty” federal offenses have changed in the

past.   See 18 U.S.C.A. § 1 (1964 ed.) (stating that petty

offense was “any misdemeanor, the penalty of which does not

exceed imprisonment for a period of six months or a fine of not

more than $500, or both”).

     In addition, strict adherence to a set amount would

overlook the context of a monetary penalty, including that

money, as opposed to a term of confinement, is subject to

inflation.   As such, while the amount of any surcharges, fines,

or assessments is an essential factor in determining the right

to a jury trial, and while we are not inclined to approve of

fees larger than those present here, our inquiry does not end

simply because the total amount due exceeds $5000.


                                  29
    The remaining penalties and fees, including the penalties

for failing to install an ignition interlock device, N.J.S.A.

39:4-50.19(a); driving on a suspended license, N.J.S.A. 39:3-40;

and failing to pay a penalty or surcharge, N.J.S.A. 39:5-36; are

too attenuated to be relevant to the current issue before the

Court.    As with the two-day term of incarceration for not

satisfying the IDRC requirements, those penalties are for

conduct separate and distinct from the DWI offense.      Although

being convicted of a third or subsequent DWI offense makes it

possible for the individual to receive additional penalties,

such penalties are in no way preordained.      Their applicability

depends entirely on the subsequent conduct and choices of that

person.    Those penalties are therefore too removed from the DWI

statute to enter into our analysis.

                                 VI.

    Given that the total term of potential confinement does not

exceed six months, we presume the DWI offense to be “petty” for

purposes of the Sixth Amendment.       The Legislature has, however,

reached the outer limit in subjecting third and subsequent DWI

offenders to confinement without a jury trial.      Defendant faced

a mandatory term of six months’ confinement, the constitutional

maximum.   To reiterate, “the closer the DWI system actually

comes to the six-month incarceration line, the less room there

may be for other penalties.”    Hamm, supra, 121 N.J. at 130.


                                 30
     In light of that fact, the State has also reached the outer

limit of additional penalties that may be added for a third or

subsequent DWI offense without triggering the right to a jury

trial.   Along with increasing the severity of the sentence in

terms of confinement, it has added another $251 in fines,

bringing the total to nearly $6000, and has enacted new driving

limitations through the ignition interlock device requirement.

Although not all aspects of those changes are equally relevant,

the offense is teetering between classifications, and any

additional penalties will demonstrate that the Legislature views

a third or subsequent DWI as a “serious” offense requiring a

trial by jury.   Until that day arrives, however, we believe that

the penal consequences of the offense do not tip the balance to

classify it as “serious.”   As a result, the State’s interest in

the efficiency and cost-saving benefits of non-jury trials can

still prevail.

                               VII.

     In reaching this conclusion, we note that the NJSBA and the

Attorney General have provided information about how other

jurisdictions treat DWI offenses3 and approach the right to a

jury trial.   This Court has also conducted its own review –- the


3 For clarity and consistency, we use the terms “driving while
intoxicated” and “DWI” regardless of the labels employed by each
state.



                                31
results of which are set forth at Appendix A -- which shows that

every other state appears to afford jury trials for at least

some DWI offenses.   Such information, although not dispositive,

can be helpful in guiding our decisions, particularly as they

relate to important constitutional rights.    See State v. Witt,

223 N.J. 409, 425-27 (2015).

    We acknowledge, however, that the significance of any

apparent uniformity in state practices can be belied by the

context and nuances of each jurisdiction.    For example, every

other jurisdiction exposes at least some DWI offenders to over

six months of confinement.   Eighteen do so for the first

offense, while the remaining thirty-two, including the District

of Columbia, take that approach for second or subsequent

offenses.   The vast majority of those jurisdictions have also

recognized a broader right to jury trials through statute, rule,

or their individual constitutions, or have, unlike New Jersey,

classified all or some DWI offenses as crimes.

    Thus, while other states may provide jury trials in at

least some DWI cases, this fact provides minimal guidance for

what is appropriate in our State.    New Jersey has historically

addressed DWI as a motor-vehicle offense.    A motor-vehicle

offense is not included in an individual’s criminal history

record, N.J.A.C. 13:59-1.1, and is not subject to expungement as

a criminal record, N.J.S.A. 2C:52-28.    The Legislature has not


                                32
enacted a statute guaranteeing a right to a jury trial for DWI

offenses.   Rather, the legislative response to repeat DWI

conduct has been to increase the severity of the penalties

focused on prevention and deterrence, thereby creating a law

that is far less punitive than those found in many other states.

It has resisted criminalizing this conduct except in separate

criminal statutes addressing cases where a DWI offense results

in bodily injury or death.4   That approach reveals a legislative

intent to blend punishment with deterrence, which runs counter

to concluding that the current penalties assessed for third and

subsequent DWI offenses have transformed DWI from a “petty”

offense, or a quasi-criminal offense as we classify such

conduct, to a “serious” offense requiring a jury trial.

                               VIII.

     In sum, we believe that the Legislature has increased the

severity of penalties associated with repeat DWI offenses to the

point where any additional direct penalties, whether involving

incarceration, fees, or driving limitations, will render third

or subsequent DWI offenses “serious” offenses for the purpose of


4 For example, while intoxication is not an element of the crime
of death by auto, DWI “shall give rise to an inference that the
defendant was driving recklessly” for the purpose of proving
that offense. N.J.S.A. 2C:11-5(a). The same is true of assault
by auto. N.J.S.A. 2C:12-1(c)(1); see also State v. Mara, 253
N.J. Super. 204, 213 (App. Div. 1992). A DWI violation may also
lead to increased penalties for death by auto, N.J.S.A. 2C:11-
5(b)(1)-(3), and assault by auto, N.J.S.A. 2C:12-1(c).


                                33
triggering the right to a jury trial.     At that point, the

balance will shift and the State’s interest in efficiency will

be outweighed by the magnitude of the consequences facing the

defendant.     In such an event, the constitutional right to a jury

trial will apply, regardless of how the offense is categorized

or labeled by the Legislature.

    Until that time, however, we are satisfied that the current

penalty scheme is within the confines of Sixth Amendment

precedent and that the Legislature has managed to strike a

minimally acceptable balance in weighing the various interests

at play.     As such, third or subsequent DWI offenders are not

entitled to a jury trial, and defendant’s conviction procured by

a bench trial did not violate his Sixth Amendment right to a

jury trial.

                                  IX.

    The judgment of the Appellate Division is affirmed.




                                  34
                           Appendix A

     This Court’s review of the DWI laws and jury trial rights
in the other forty-nine states and the District of Columbia
appears to establish that New Jersey is unique in not providing
the right to a jury trial to any DWI offenders. However, the
review also reveals key distinctions between the other
jurisdictions and this State, based on the punishments and
classifications of DWI and the rights guaranteed by individual
state legislatures and constitutions, that explain this result.

                               I.

     Eighteen states expose first-time DWI offenders to over six
months’ confinement, thereby implicating the right to a jury
trial under the Sixth Amendment:

  1.  Alabama authorizes up to a year in prison for a first
      offense. Ala. Code § 32-5A-191(e).
  2. Arkansas authorizes up to a year in prison for a first
      offense. Ark. Code Ann. § 5-65-111(a)(1)(A).
  3. Colorado authorizes up to a year in prison for a first
      offense. Colo. Rev. Stat. § 42-4-1307(3)(a)(I).
  4. Delaware authorizes up to a year in prison for a first
      offense. Del. Code Ann. tit. 21, § 4177(d)(1).
  5. Georgia authorizes up to a year in prison for a first
      offense. Ga. Code Ann. § 40-6-391(c)(1)(B).
  6. Illinois classifies a first offense as a misdemeanor, 625
      Ill. Comp. Stat. 5/11-501(c)(1), punishable by less than a
      year in prison, 730 Ill. Comp. Stat. 5/5-4.5-55(a).
  7. Iowa authorizes up to a year in prison for a first
      offense. Iowa Code § 321J.2(3)(a).
  8. Maryland authorizes up to a year in prison for a first
      offense. Md. Code Ann., Transp. § 27-101(k)(1)(i).
  9. Massachusetts authorizes up to two-and-one-half years in
      prison for a first offense. Mass. Gen. Laws ch. 90, §
      24(1)(a)(1).
  10. New York authorizes up to a year in prison for a first
      offense. N.Y. Veh. & Traf. Law § 1193(1)(b)(i).
  11. Oklahoma authorizes up to a year in prison for a first
      offense. Okla. Stat. tit. 47, § 11-902(C)(b).
  12. Oregon classifies a first offense as a misdemeanor, Or.
      Rev. Stat. § 813.010(4), punishable by up to a year in
      prison, Or. Rev. Stat. § 161.615(1).


                               35
  13. Rhode Island authorizes up to a year in prison for a first
      offense. R.I. Gen. Laws § 31-27-2(d)(1)(i).
  14. South Dakota classifies a first offense as a misdemeanor,
      S.D. Codified Laws § 32-23-2, punishable by up to a year
      in prison, S.D. Codified Laws § 22-6-2(1).
  15. Tennessee authorizes up to eleven months and twenty-nine
      days in prison for a first offense. Tenn. Code Ann. § 55-
      10-402(a)(1)(A).
  16. Vermont authorizes up to two years in prison for a first
      offense. Vt. Stat. Ann. tit. 23, § 1210(b).
  17. Virginia classifies a first offense as a misdemeanor, Va.
      Code Ann. § 18.2-270(A), punishable by up to a year in
      prison, Va. Code Ann. § 18.2-11(a).
  18. Washington authorizes up to 364 days in prison for a first
      offense. Wash. Rev. Code § 46.61.5055(1)(a)(i).

                                 II.

  The remaining thirty-two jurisdictions, including the District
of Columbia, expose second or subsequent DWI offenders to over
six months’ confinement, thereby applying the federal right to a
jury trial to those offenses:

  1.   Alaska authorizes not less than 240 days in prison for a
       fifth offense. Alaska Stat. § 28.35.030(b)(1)(E).
  2.   Arizona classifies a third or subsequent offense within
       eighty-four months as a felony, Ariz. Rev. Stat. Ann. §
       28-1383(A)(2), (L)(1), punishable by up to three years in
       prison, Ariz. Rev. Stat. Ann. § 13-702(D).
  3.   California authorizes up to a year in prison for a second
       offense within ten years. Cal. Veh. Code § 23540(a).
  4.   Connecticut authorizes up to two years in prison for a
       second offense within ten years. Conn. Gen. Stat. § 14-
       227a(g)(2)(B).
  5.   District of Columbia authorizes up to a year in prison for
       a second offense. D.C. Code § 50-2206.13(b).
  6.   Florida authorizes up to nine months in prison for a
       second offense. Fla. Stat. § 316.193(2)(a)(2)(b).
  7.   Hawaii authorizes an “indeterminate term of imprisonment
       of five years” for a fourth or subsequent offense within
       ten years. Haw. Rev. Stat. § 291E-61.5(a)(1), (b)(1),
       (b)(3)(A), (d)(1).
  8.   Idaho authorizes up to a year in prison for a second
       offense within ten years. Idaho Code § 18-8005(4)(a).



                                36
9.    Indiana classifies a second offense within five years as a
      felony, Ind. Code § 9-30-5-3(a)(1), punishable by up to
      two-and-one-half years in prison, Ind. Code § 35-50-2-
      7(b).
10.   Kansas authorizes up to a year in prison for a second
      offense. Kan. Stat. Ann. § 8-1567(b)(1)(B).
11.   Kentucky authorizes up to a year in prison for a third
      offense within five years. Ky. Rev. Stat. Ann. §
      189A.010(5)(c).
12.   Louisiana authorizes one to five years in prison for a
      third offense. La. Stat. Ann. § 14:98.3(A)(1).
13.   Maine authorizes not less than six months in prison for a
      fourth offense within ten years. Me. Stat. tit. 29-A, §
      2411(5)(D)(2).
14.   Michigan authorizes up to a year in prison for a second
      offense within seven years. Mich. Comp. Laws §
      257.625(9)(b)(i).
15.   Minnesota mandates at least 180 days in prison for a
      fourth offense within ten years, Minn. Stat. §
      169A.275(3)(a)(1), and at least a year in prison for a
      fifth offense within ten years, Minn. Stat. §
      169A.275(4)(a)(1).
16.   Mississippi authorizes up to a year in prison for a second
      offense within five years. Miss. Code Ann. § 63-11-
      30(2)(b)(i).
17.   Missouri classifies a second offense as a misdemeanor, Mo.
      Rev. Stat. § 577.023(2), punishable by up to a year in
      prison, Mo. Rev. Stat. § 558.011(1)(5).
18.   Montana authorizes up to a year in prison for a second
      offense. Mont. Code Ann. § 61-8-714(2)(a).
19.   Nebraska classifies a fourth offense as a felony, Neb.
      Rev. Stat. § 60-6,197.03(7), punishable by up to three
      years in prison, Neb. Rev. Stat. § 28-105(1).
20.   Nevada authorizes one year to six years in prison for a
      third offense within seven years. Nev. Rev. Stat. §
      484C.400(1)(c).
21.   New Hampshire classifies a second offense within ten years
      as a misdemeanor, N.H. Rev. Stat. Ann. § 265-A:18(IV)(a),
      punishable by up to a year in prison, N.H. Rev. Stat. Ann.
      § 625:9(IV)(a).
22.   New Mexico authorizes up to 364 days in prison for a
      second offense. N.M. Stat. Ann. § 66-8-102(F).




                               37
  23. North Carolina authorizes up to a year in prison for a
      second offense within seven years. N.C. Gen. Stat. § 20-
      179(c)(1)(a), (h).
  24. North Dakota classifies a third offense within seven years
      as a misdemeanor, N.D. Cent. Code § 39-08-01(3),
      punishable by up to a year in prison, N.D. Cent. Code §
      12.1-32-01(5).
  25. Ohio authorizes up to a year in prison for a third offense
      within six years. Ohio Rev. Code Ann. §
      4511.19(G)(1)(c)(i).
  26. Pennsylvania classifies a third or subsequent offense as a
      misdemeanor, 75 Pa. Cons. Stat. § 3803(a)(2), punishable
      by up to two years in prison, 18 Pa. Cons. Stat. §
      1104(2).
  27. South Carolina authorizes up to a year in prison for a
      second offense. S.C. Code Ann. § 56-5-2930(A)(2).
  28. Texas classifies a second offense as a misdemeanor, Tex.
      Penal Code Ann. § 49.09(a), punishable by up to a year in
      prison, Tex. Penal Code Ann. § 12.21(2).
  29. Utah classifies a third or subsequent offense within ten
      years as a felony, Utah Code Ann. § 41-6a-503(2)(b)(i),
      punishable by up to five years in prison, Utah Code Ann. §
      76-3-203(3).
  30. West Virginia authorizes six months to a year in prison
      for a second offense. W. Va. Code § 17C-5-2(l).
  31. Wisconsin authorizes up to a year in prison for a third
      offense. Wis. Stat. § 346.65(2)(am)(3).
  32. Wyoming authorizes up to seven years in prison for a
      fourth or subsequent offense within ten years. Wyo. Stat.
      Ann. § 31-5-233(e).

                               III.

     In addition, at least thirty-nine states have established a
broader right to jury trials by statute, rule, or under their
state constitutions, or have applied the right to DWI offenses,
at least in part, by classifying DWI as a crime even when the
attached penalty is for six months’ confinement or less:

  1.   Alabama provides that “[d]efendants in all criminal cases
       shall have the right to be tried by a jury[,]” Ala. R.
       Crim. P. 18.1(a), and classifies DWI as a misdemeanor or
       felony, Ex parte Marshall, 25 So. 3d 1190, 1194 (Ala.
       2009).



                                38
2.   Alaska applies the right to a jury trial to all “offenses
     in which a direct penalty may be incarceration,” State v.
     Dutch Harbor Seafoods, Ltd., 965 P.2d 738, 741 (Alaska
     1998), and authorizes not less than seventy-two hours in
     prison for a first offense, Alaska Stat. §
     28.35.030(b)(1)(A).
3.   Arizona applies the right to a jury trial to DWI
     defendants, Ariz. Rev. Stat. Ann. § 28-1381(F), even
     though a first offense is punishable by no less than ten
     days in jail, Ariz. Rev. Stat. Ann. § 28-1381(I)(1).
4.   Arkansas applies the right to a jury trial “to all cases
     at law, without regard to the amount in controversy[,]”
     Ark. Const. art. II, § 7, including misdemeanors, Winkle
     v. State, 841 S.W.2d 589, 590 (Ark. 1992), and classifies
     a first offense as a misdemeanor, Ark. Code Ann. § 5-65-
     111(a)(1)(A).
5.   California provides that “[n]o person can be convicted of
     a public offense unless by verdict of a jury,” Cal. Penal
     Code § 689, and classifies DWI as a public offense, Cal.
     Veh. Code § 23152, punishable for a first offense by up to
     six months in prison, Cal. Veh. Code § 23536(a).
6.   Colorado defines a petty offense as one not punishable by
     more than six months in prison or $500 in fines, and
     provides that “[a] defendant charged with a petty offense
     shall be entitled to a jury trial[.]” Colo. Rev. Stat. §
     16-10-109(1), (2).
7.   Connecticut provides that a “party accused in a criminal
     action in the Superior Court may demand a trial by jury”
     unless the maximum penalty is a fine of $199, Conn. Gen.
     Stat. § 54-82b(a), and classifies a first offense, which
     is punishable by up to six months in prison, Conn. Gen.
     Stat. § 14-227a(g)(1)(B)(i), as a misdemeanor, McCoy v.
     Comm’r of Pub. Safety, 12 A.3d 948, 957-59 (Conn. 2011).
8.   Florida provides that, “[i]n each prosecution for a
     violation of a state law or a municipal or county
     ordinance punishable by imprisonment, the defendant shall
     have, upon demand, the right to a trial by an impartial
     jury[,]” Fla. Stat. § 918.0157, and authorizes up to six
     months in prison for a first offense, Fla. Stat. §
     316.193(2)(a)(2)(a). Florida also explicitly applies the
     right to a jury trial to all DWI offenses. Fla. Stat. §
     316.1934(4).
9.   Georgia provides that criminal defendants “shall have a
     public and speedy trial by an impartial jury[,]” Ga.


                              39
      Const. art. I, § I, ¶ XI(a), and classifies a first
      offense as a misdemeanor, Ga. Code Ann. § 40-6-391(c).
10.   Hawaii applies the right to a jury trial when a defendant
      “may be imprisoned for six months or more.” Haw. Rev.
      Stat. § 806-60.
11.   Idaho “provides a trial by jury for all public offenses
      which are potentially punishable by imprisonment[,]”
      State v. Wheeler, 753 P.2d 833, 836 (Idaho 1988), and
      authorizes up to six months in prison for a first offense,
      Idaho Code § 18-8005(1)(a).
12.   Illinois provides that “[e]very person accused of an
      offense shall have the right to a trial by jury” unless
      waived or for an “ordinance violation punishable by fine
      only[,]” 725 Ill. Comp. Stat. 5/103-6, and classifies DWI
      as a misdemeanor, 625 Ill. Comp. Stat. 5/11-501(c)(1),
      punishable for a first offense by less than a year in
      prison, 730 Ill. Comp. Stat. 5/5-4.5-55(a).
13.   Indiana provides that “[a] defendant charged with a
      misdemeanor may demand trial by jury[,]” Ind. R. Crim. P.
      22, and classifies a first offense as a misdemeanor, Ind.
      Code § 9-30-5-2(a), punishable by up to sixty days in
      prison, Ind. Code § 35-50-3-4.
14.   Iowa provides the right to a jury trial “[i]n all criminal
      prosecutions, and in cases involving the life, or liberty
      of an individual[,]” Iowa Const. art. I, § 10, and
      classifies a first offense as a misdemeanor punishable by
      up to a year in prison, Iowa Code § 321J.2(2)(a), (3)(a).
15.   Kansas provides that “[t]he trial of misdemeanor cases
      shall be to the court unless a jury trial is requested in
      writing by the defendant[,]” Kan. Stat. Ann. § 22-3404(1),
      and classifies first offense as a misdemeanor punishable
      by up to a six months in prison, Kan. Stat. Ann. § 8-
      1567(b)(1)(A).
16.   Kentucky provides that “[d]efendants shall have the right
      to a jury trial in all criminal prosecutions, including
      prosecutions for violations of traffic laws,” Ky. Rev.
      Stat. Ann. § 29A.270(1), and classifies DWI as a crime,
      Commonwealth v. Ramsey, 920 S.W.2d 526, 529 (Ky. 1996),
      punishable by up to thirty days in prison for a first
      offense, Ky. Rev. Stat. Ann. § 189A.010(5)(a).
17.   Maine “guarantees all criminal defendants, even those
      charged with petty crimes, the right to trial by jury[,]”
      State v. Lenfestey, 557 A.2d 1327, 1327-28 (Me. 1989)
      (citing Me. Const. art. I, § 6), and classifies DWI as a


                               40
      crime, even though a first offense may not result in
      confinement, Me. Stat. tit. 29-A, § 2411(5)(A)(3).
18.   Maryland applies the right to a jury trial to criminal
      cases exposing a defendant to “a penalty of
      imprisonment[,]” Md. Code Ann., Crim. Proc. § 6-101(1),
      and classifies a first offense as a misdemeanor punishable
      by up to a year in prison, Md. Code Ann., Transp. § 27-
      101(a), (k)(1)(i).
19.   Michigan has “largely extended the right to a jury trial
      to petty offenses, without precisely addressing whether
      Sixth Amendment analysis applies[,]” People v. Antkoviak,
      619 N.W.2d 18, 41 (Mich. Ct. App. 2000), and classifies a
      first offense as a misdemeanor punishable by up to ninety-
      three days in jail, Mich. Comp. Laws § 257.625(9)(a)(ii).
20.   Minnesota provides that “[a] defendant has a right to a
      jury trial for any offense punishable by incarceration[,]”
      Minn. R. Crim. P. 26.01(1)(1)(a), and classifies a first
      offense as a misdemeanor, Minn. Stat. § 169A.27,
      punishable by up to ninety days in prison, Minn. Stat. §
      609.02(3).
21.   Missouri applies the right to a jury trial to all
      misdemeanor cases, Mo. Rev. Stat. § 543.200, and
      classifies a first offense as a misdemeanor, Mo. Rev.
      Stat. § 577.010(2).
22.   Montana provides that “[t]he parties in a misdemeanor case
      are entitled to a jury[,]” Mont. Code Ann. § 46-17-201(1),
      and classifies DWI as a felony or misdemeanor, State v.
      Anderson, 182 P.3d 80, 84 (Mont. 2008), with a first
      offense punishable by up to six months in prison, Mont.
      Code Ann. § 61-8-714(1)(a).
23.   Nebraska provides that “[e]ither party to any case in
      county court, except criminal cases arising under city or
      village ordinances, traffic infractions, other
      infractions, and any matter arising under the Nebraska
      Probate Code or the Nebraska Uniform Trust Code, may
      demand a trial by jury[,]” Neb. Rev. Stat. § 25-2705(1),
      and classifies DWI as a felony or misdemeanor under state
      law, Neb. Rev. Stat. § 60-6,197.03, with a first offense
      punishable by up to sixty days in prison, Neb. Rev. Stat.
      § 28-106(1).
24.   New Hampshire guarantees “a jury trial to all criminal
      defendants facing the possibility of incarceration[,]” In
      re Senate, 608 A.2d 202, 204-05 (N.H. 1992), and



                               41
      classifies DWIs as misdemeanors or felonies, N.H. Rev.
      Stat. Ann. § 265-A:18(I).
25.   North Carolina provides that “[n]o person shall be
      convicted of any crime but by the unanimous verdict of a
      jury in open court,” N.C. Const. art. I, § 24, and
      classifies a first offense as a misdemeanor, N.C. Gen.
      Stat. § 20-138.1(d), even though it may only expose a
      defendant to up to sixty days in jail, N.C. Gen. Stat. §
      20-179(f)(3), (k).
26.   North Dakota provides that misdemeanor cases will be tried
      before at least six jurors, N.D.R. Crim. P. 23(b)(2), and
      classifies DWI as felony or misdemeanor, N.D. Cent. Code §
      39-08-01(3), with a first offense punishable by up to
      thirty days in prison, N.D. Cent. Code § 12.1-32-01(6).
27.   Ohio applies the right to a jury trial to any case
      involving the violation of a statute, except for minor
      misdemeanors or cases that do not involve “the possibility
      of a prison term or jail term and for which the possible
      fine does not exceed one thousand dollars[,]” Ohio Rev.
      Code Ann. § 2945.17(A), (B), and classifies a first
      offense as a misdemeanor punishable by up to six months in
      prison, Ohio Rev. Code Ann. § 4511.19(G)(1)(a)(i).
28.   Oklahoma applies the right to a jury trial “except in
      civil cases wherein the amount in controversy does not
      exceed [$1500], or in criminal cases wherein punishment
      for the offense charged is by fine only, not exceeding
      [$1500][,]” Okla. Const. art. II, § 19, and classifies a
      first offense as a misdemeanor punishable by up to a year
      in prison, Okla. Stat. tit. 47, § 11-902(C)(b).
29.   Oregon provides that, “[i]n all criminal prosecutions, the
      accused shall have the right to public trial by an
      impartial jury[,]” Or. Const. art. I, § 11, and classifies
      a first offense as a misdemeanor, Or. Rev. Stat. §
      813.010(4), punishable by up to a year in prison, Or. Rev.
      Stat. § 161.615(1).
30.   South Carolina applies the right to a jury trial to all
      DWI defendants, S.C. Code Ann. § 56-5-2935, even though a
      first offense is punishable by no more than thirty days in
      prison, S.C. Code Ann. § 56-5-2930(A)(1).
31.   South Dakota applies the right to a jury trial to “any
      criminal prosecution, whether for violation of state law
      or city ordinance, in which a direct penalty of
      incarceration for any period of time could be imposed,”
      State v. Wikle, 291 N.W.2d 792, 794 (S.D. 1980), and


                               42
      classifies a first offense as a misdemeanor, S.D. Codified
      Laws § 32-23-2, punishable by up to a year in prison, S.D.
      Codified Laws § 22-6-2(1).
32.   Texas applies the right to a jury trial “to all criminal
      prosecutions,” including misdemeanors, Chaouachi v. State,
      870 S.W.2d 88, 90 (Tex. App. 1993), and classifies a first
      offense as a misdemeanor, Tex. Penal Code Ann. § 49.04(b),
      punishable by up to 180 days in jail, Tex. Penal Code Ann.
      § 12.22(2).
33.   Utah provides that, “[i]n criminal prosecutions the
      accused shall have the right . . . to have a speedy public
      trial by an impartial jury[,]” Utah Const. art. I, § 12,
      and has applied that right to DWI, State v. Nuttall, 611
P.2d 722, 725 (Utah 1980), a misdemeanor, Utah Code Ann. §
      41-6a-503(1)(a), punishable by up to six months for a
      first offense, Utah Code Ann. § 76-3-204(2).
34.   Vermont law does not “provide that certain classes of
      offenses shall be tried without a jury or authorize the
      legislature to make such provision by statutory
      enactment.” State v. Becker, 287 A.2d 580, 582 (Vt.
      1972).
35.   Virginia applies the right to a jury trial to misdemeanor
      offenses, Va. Code Ann. § 19.2-258, and classifies a first
      offense as a misdemeanor, Va. Code Ann. § 18.2-270(A).
36.   Washington provides that, when an offense carries a
      possible term of imprisonment, “the constitution requires
      that a jury trial be afforded unless waived[,]” Pasco v.
      Mace, 653 P.2d 618, 625 (Wash. 1982), and authorizes up to
      364 days in prison for a first offense, Wash. Rev. Code §
      46.61.5055(1)(a)(i).
37.   West Virginia applies the right to a jury trial to “both
      felonies and misdemeanors where the penalty imposed
      involves any period of incarceration[,]” Hendershot v.
      Hendershot, 263 S.E.2d 90, 95 (W. Va. 1980), and
      classifies a first offense as a misdemeanor punishable by
      up to six months in prison, W. Va. Code § 17C-5-2(e).
38.   Wisconsin applies the right to a jury trial to misdemeanor
      crimes, State v. Slowe, 284 N.W. 4, 5-6 (Wis. 1939), and
      classifies a second or subsequent offense as a crime,
      State v. Verhagen, 827 N.W.2d 891, 896 (Wis. Ct. App.),
      review denied, 839 N.W.2d 866 (Wis. 2013), cert. denied,
      134 S. Ct. 927, 187 L. Ed. 2d 783 (2014), punishable by up
      to six months in prison, Wis. Stat. § 346.65(2)(2).



                               43
  39. Wyoming applies the right to a jury trial to crimes
      “punishable by any jail term, regardless of length,”
      Brenner v. Casper, 723 P.2d 558, 561 (Wyo. 1986), and
      classifies a first offense as a misdemeanor punishable by
      up to six months in prison, Wyo. Stat. Ann. § 31-5-233(e).


     CHIEF JUSTICE RABNER, and JUSTICES LaVECCHIA, PATTERSON,
and SOLOMON join in JUDGE CUFF’s opinion. JUSTICE ALBIN filed a
separate dissenting opinion. JUSTICE FERNANDEZ-VINA did not
participate.




                               44
                                        SUPREME COURT OF NEW JERSEY
                                          A-42 September Term 2014
                                                            075170


STATE OF NEW JERSEY,

     Plaintiff-Respondent,

          v.

JAMES R. DENELSBECK,

     Defendant-Appellant.



JUSTICE ALBIN, dissenting.

     A person facing a fourth conviction for driving while

intoxicated (DWI) has a right to a jury trial in every state

except one –- New Jersey.    Our state holds this dubious

distinction because, in the case of third and subsequent DWI

offenses, the majority elevates “the State’s interest in the

efficiency and cost-saving benefits of non-jury trials,” State

v. Denelsbeck, __ N.J. __, __ (2016) (slip op. at 31), above the

Sixth Amendment guarantee of the right to a jury trial.     However

inefficient and costly a jury trial may be, the right to one is

enshrined in the Federal Bill of Rights.1   “A jury trial is self-

government at work in our constitutional system,” and in our




1 The right to trial by jury also has been guaranteed by the New
Jersey Constitution, beginning in 1776. Allstate New Jersey v.
Lajara, 222 N.J. 129, 140-41 (2015).
                                  1
democratic society a jury verdict is the ultimate validation of

the guilt or innocence of a defendant.   Allstate New Jersey v.

Lajara, 222 N.J. 129, 134 (2015).

    In this case, a municipal court judge denied defendant

James Denelsbeck’s request for a jury trial despite the array of

severe penalties he faced for a fourth DWI conviction.   After a

bench trial, the judge convicted defendant of DWI and imposed

the following sentence:   a mandatory 180-day jail term; an

additional twelve hours of participation at an Intoxicated

Driver Resource Center (IDRC); ten-year’s loss of license

privileges; fines, penalties, costs, and surcharges totaling

about $6500; and the installment of an ignition interlock device

in defendant’s automobile for a period of two years after

completing his license suspension.

    In Blanton v. North Las Vegas, the United States Supreme

Court held that although a potential sentence exceeding 180 days

in jail automatically triggers the right to a jury trial, the

right is still guaranteed when a sentence of less than six

months is packed with additional “onerous penalties.”    489 U.S.
538, 542-44, 109 S. Ct. 1289, 1293, 103 L. Ed. 2d 550, 556-57

(1989).   In light of Blanton, this Court declared in State v.

Hamm that “the closer the DWI system actually comes to the six-

month incarceration line, the less room there may be for other

penalties” without offending the Sixth Amendment’s jury trial

                                 2
right.   121 N.J. 109, 130 (1990), cert. denied, 499 U.S. 947,

111 S. Ct. 1413, 113 L. Ed. 2d 466 (1991).

    We have crossed the red line set in Blanton and Hamm.        We

justified withholding the right to a jury trial for a third-time

DWI offense in Hamm based on the “rehabilitative emphasis in New

Jersey’s DWI laws” at the time.       Ibid.   Indeed, in Hamm, the

defendant was not imprisoned, but ordered to perform community

service and undergo inpatient and outpatient therapy.        Ibid.

    The primary focus of New Jersey’s DWI laws today is not

rehabilitation, but rather punishment and deterrence.

Defendant’s mandatory 180-day jail term, standing alone, was at

the outermost constitutional limit without triggering the right

to a jury trial.   Surely, the packing of an additional twelve

hour IDRC requirement and extremely onerous licensure and

financial penalties breached the constitutional threshold.

    This case is not the time to draw another red line.        This

case is the time for the Court to honor the promise it made

twenty-five years ago in Hamm.    This case is the time for the

Court to confer on third and subsequent DWI offenders the

fundamental right guaranteed by the Sixth Amendment and

guaranteed in every other state and the District of Columbia --

the right to a jury trial.   Because the enforced bench trial

denied defendant a basic right protected by the United States

Constitution, I respectfully dissent.

                                  3
                                  I.

                                  A.

    “[A] defendant is entitled to a jury trial whenever the

offense for which he is charged carries a maximum authorized

prison term of greater than six months.”     Blanton, supra, 489

U.S. at 542, 109 S. Ct. at 1293, 103 L. Ed. 2d at 556.     However,

even when a defendant is not facing a sentence of more than six

months, he is still entitled to a jury trial if “additional

statutory penalties, viewed in conjunction with the maximum

authorized period of incarceration, are so severe that they

clearly reflect a legislative determination that the offense in

question is a ‘serious’ one.”    Id. at 543, 109 S. Ct. at 1293,
103 L. Ed. 2d at 556.   The right to a jury trial cannot be

denied “where a legislature packs an offense it deems ‘serious’

with onerous penalties that nonetheless ‘do not puncture the 6-

month incarceration line.’”     Id. at 543, 109 S. Ct. at 1293, 103
L. Ed. 2d at 556-57.    Therefore, the nature of the penalties,

not how the Legislature classifies the offense, ultimately

determines when a defendant is entitled to a jury trial.

    At the time this Court decided Hamm, supra, in 1990, the

statutory penalties for a third or subsequent DWI offense were

“not so severe as to clearly reflect a legislative determination

of a constitutionally ‘serious’ offense requiring jury trial.”
121 N.J. at 111.   Then, an offender faced a non-mandatory 180-

                                  4
day jail term.   State v. Laurick, 120 N.J. 1, 5, cert. denied,

498 U.S. 967, 111 S. Ct. 429, 112 L. Ed. 2d 413 (1990).     The

municipal court was authorized to commute the sentence to ninety

days’ community service and a combination of ninety days of

inpatient and outpatient alcohol rehabilitation therapy.     Ibid.

Indeed, the defendant in Hamm was sentenced “to ninety days of

community service, twenty-eight days in an inpatient program and

sixty days in an outpatient program.”    Hamm, supra, 121 N.J. at

111.    Additionally, “[t]he court fined defendant $1,000; imposed

a surcharge of $100 and $15 court costs; and suspended his

license for ten years.”    Ibid. (citation omitted).   Furthermore,

offenders were required to pay a $3000 to $4500 insurance

surcharge and a $100 Drunk Driving Enforcement Fund surcharge.

Laurick, supra, 120 N.J. at 5-6.

       The Court in Hamm concluded by noting that

           Blanton now appears to embrace a spectrum of
           values, a continuum rather than a clear
           contrast: the closer the DWI system actually
           comes to the six-month incarceration line, the
           less room there may be for other penalties.
           For now, given the rehabilitative emphasis in
           New Jersey’s DWI laws (Hamm will serve no
           county-jail time; his sentence is split
           between       community      service       and
           rehabilitation), we find the Blanton criteria
           not to be violated.

           [121 N.J. at 130.]

                                 B.



                                  5
    After Hamm, the Legislature steadily imposed more severe

penalties for a third or subsequent DWI offense, including a

mandatory custodial term.   In 2004, the Legislature provided

that a defendant convicted of a third or subsequent DWI offense

“shall be sentenced to imprisonment for a term of not less than

180 days,” with the sole exception that “the court may lower

such term for each day, not exceeding 90 days, served

participating in a drug or alcohol inpatient rehabilitation

program.”   See L. 2003, c. 315 (emphasis added).    Importantly,

only defendants with the financial resources to pay for an

inpatient program will receive such treatment if the option is

offered by the court.   Here, defendant was sentenced to serve

the entirety of his custodial term in the county jail.

    In 1999, the Legislature passed N.J.S.A. 39:4-50.17, which

required second or subsequent DWI offenders to install an

ignition interlock device on vehicles they owned during the

period of their license suspension and for one to three years

thereafter. See L. 1999, c. 417.     The cost of an ignition

interlock device for just the three-year period after completion

of the ten-year license suspension is approximately $3000.

Additional penalties added since Hamm are the $100 Alcohol

Education, Rehabilitation and Enforcement Fund fee, see L. 1995,

c. 243 (raised to $100 from $80); $100 DWI surcharge, see L.

2002, c. 34; $75 Safe Neighborhoods Services Fund assessment,

                                 6
see L. 1993, c. 220; $50 violent crime assessment, see L. 1990,

c. 64, L. 1991, c. 329; and $6 motor vehicle offense fine

supplement, see L. 1997, c. 177, L. 2007, c. 174.

    The jail term, license suspension, and financial and other

penalties imposed on defendant far exceed those imposed in Hamm

-- and Hamm was a close call in deciding whether the jury-trial

right attached.   See Hamm, supra, 121 N.J. at 130.   Here,

defendant must serve the entirety of his 180-day county jail

sentence.   The court, moreover, imposed a ten-year license

suspension, twelve-hour participation in an IDRC, a two-year

post-suspension ignition interlock device costing approximately

$2000, a $3000 insurance surcharge, a $1000 fine, and $431 in

other penalties and assessments.

                                 II.

                                 A.

    Under the statutory regime in place when this Court decided

Hamm, the Court held that the Legislature did not consider third

and subsequent DWI offenses “serious” because “[t]he law allows

for various alternatives to incarceration, with a strong

emphasis on community service and rehabilitative alternatives.”

Id. at 126-28.    It is now clear that “the Legislature has so

‘packed’ the offense of DWI that it must be regarded as

‘serious’ for sixth-amendment purposes.”    See id. at 114-15.



                                  7
       The most significant statutory change since Hamm is the

180-day mandatory custodial period.     See Blanton, supra, 489

U.S. at 542, 109 S. Ct. at 1292, 103 L. Ed. 2d at 556

(“[B]ecause incarceration is an ‘intrinsically different’ form

of punishment, it is the most powerful indication of whether an

offense is ‘serious.’” (citation omitted)).    As we stated in

Hamm, supra, “the closer the DWI system actually comes to the

six-month incarceration line, the less room there may be for

other penalties.” 121 N.J. at 130.    New Jersey’s DWI statutory

scheme is now at the 180-day demarcation line.     The statutory

packing of other “onerous penalties” to accompany the 180-day

mandatory jail term clearly reflects a legislative determination

that a fourth-time DWI is a “serious” offense, thereby

triggering the right to a jury trial.     See Blanton, supra, 489

U.S. at 543, 109 S. Ct. at 1293, 103 L. Ed. 2d at 556-57.

       The Legislature’s failure to classify a third or

subsequent DWI as a crime cannot be determinative.    Defendant’s

DWI sentence exceeded the custodial term and penalties

customarily imposed for a fourth-degree crime under N.J.S.A.

2C:43-1(a) for which there is a jury-trial right.     A first-time

fourth-degree offender, although exposed to a sentence not to

exceed eighteen months in jail, N.J.S.A. 2C:43-6(a)(4), benefits

from a presumption of non-incarceration.     N.J.S.A. 2C:44-1(d),

(e).    No custodial term is required of a fourth-degree offender.

                                  8
Moreover, although a fourth-degree offender faces a potential

$10,000 fine, N.J.S.A. 2C:43-3(b)(2), no fine is required.     In

short, a third or subsequent DWI offender typically not only

will serve a longer custodial sentence and pay a greater fine

than a person convicted of a fourth-degree crime, but also will

face the additional penalty of a ten-year license suspension.

Yet, a fourth DWI offense will be tried before a judge.

    The majority’s position also is at odds with Richter v.

Fairbanks, 903 F.2d 1202 (8th Cir. 1990), which is substantially

similar to the case before us.    In Richter, the defendant was

convicted of his third DWI and sentenced to six months’

imprisonment, a fifteen-year license suspension, and a $500

fine.   Id. at 1203.   The court held “that adding the 15-year

license revocation to the six month prison term resulted in a

penalty severe enough to warrant a jury trial” under Blanton.

Id. at 1205.   While, here, defendant’s license suspension is ten

years rather than fifteen, his fines, fees, and costs are

approximately fifteen times those imposed on the defendant in

Richter.

                                 B.

    Had defendant been charged with a fourth DWI in any other

state or in the District of Columbia, he would be entitled to a

jury trial.    New Jersey alone denies him this right.   Indeed, a

national survey reveals how far out of the mainstream our laws

                                  9
and jurisprudence are concerning the jury-trial right of those

charged with DWI offenses.

    In forty states, a defendant has a right to a jury trial

for a first DWI offense.     See Dissent Appendix.    In five states

and the District of Columbia, the right attaches for a second

offense.   Ibid.   In three, a defendant has a right to a jury

trial beginning with his third offense.     Ibid.    In only one

state -- Hawaii -- does a defendant not gain the right to a jury

until his fourth offense.     Ibid.

    Additionally, many states grant the right to a jury trial

to DWI offenders facing much less severe penalties than those

found in New Jersey’s statutory scheme for third-time DWI

offenders.     For example, Wisconsin provides a jury trial to

second-time offenders, who face imprisonment of five days to six

months, a fine of $350 to $1100, a one-year license suspension,

and an ignition interlock device for at least one year.       See

Wis. Stat. §§ 343.30(1q), 343.301, 343.307, 346.63, 346.65,

939.12; State v. Slowe, 284 N.W. 4, 5-6 (Wis. 1939).       California

provides a jury trial to first-time offenders, who face ninety-

six hours to six months’ imprisonment, an ignition interlock

device for up to three years, a fine of $390 to $1000, and a

six-month license suspension.     See Cal. Penal Code § 689; Cal.

Veh. Code §§ 13352(a)(1), 23152, 23536(a), 23536(c),

23575(a)(1).     Idaho also provides a jury trial for first-time

                                  10
DWI offenders, who face imprisonment of up to six months and up

to a $1000 fine, a thirty-day mandatory license suspension, and

an additional sixty to 150-day license suspension or restricted

driving privileges.     See Idaho Code § 18-8004, 18-8005(1), 19-

1902; State v. Wheeler, 753 P.2d 833, 836 (Idaho 1988).     Last,

Texas grants a jury-trial right to first-time offenders, who

face seventy-two hours to 180 days’ imprisonment, a fine of up

to $2000, and a license suspension of ninety days.     See Tex.

Penal Code Ann. §§ 12.22, 49.04; Tex. Transp. Code Ann. §§

524.012, 524.022(a)(1); Chaouachi v. State, 870 S.W.2d 88, 90

(Tex. Ct. App. 1993).

    Last, according to the majority, any additional penalty

will tip the balance in favor of a jury trial.     In light of the

extremity of the majority’s position, that stand is reasonable.

However, going forward, we will have the absurd scenario in

which a third-time DWI offender who refuses to take a

breathalyzer test, and therefore faces a mandatory twenty-year

license suspension, will be entitled to a jury trial, see

N.J.S.A. 39:4-50.4a(a), whereas the motorist who takes the

breathalyzer will be consigned to a bench trial.

                                 III.

    Oftentimes, this Court has construed the New Jersey

Constitution to provide greater rights than those granted under

the United States Constitution.    See, e.g., State v. Earls, 214

                                  11
N.J. 564, 568-69, 584-85 (2013) (noting that New Jersey

Constitution provides greater privacy rights to cell phone users

than does Federal Constitution); State v. McAllister, 184 N.J.
17, 26, 32-33 (2005) (concluding that New Jersey Constitution,

unlike Federal Constitution, protects interest in privacy of

bank records); N.J. Coalition Against War in the Middle E. v.

J.M.B. Realty Corp., 138 N.J. 326, 353 (1994) (providing broader

free speech rights in shopping malls under New Jersey

Constitution than provided by Federal Constitution), cert.

denied sub nom., Short Hills Assocs. v. N.J. Coalition Against

War in the Middle E., 516 U.S. 812, 116 S. Ct. 62, 133 L. Ed. 2d
25 (1995).    Here, in contrast, the majority will not honor one

of the most basic of rights in our Federal Constitution -- the

right of this defendant to have a jury trial.    A similarly

situated defendant in any other state would not have been

compelled to stand trial before a judge.

    A jury trial may be inefficient and costly, but it is the

embodiment of our democratic ethos and the process chosen by the

Founders for the resolution of serious offenses.    By any

measure, under Blanton, a third or subsequent DWI conviction

results in the imposition of a jail term and onerous license and

financial penalties that trigger the Sixth Amendment right to a

jury trial.    Because defendant was denied his right to a jury

trial, I respectfully dissent.

                                 12
Dissent Appendix

    State         Number of    Citations3
                  DWI2
                  Offenses
                  Needed to
                  Trigger
                  Right to
                  Jury Trial
    Alabama       1            See Ala. Code §§ 32-5A-3, 32-5A-
                               191; Ala. R. Crim. P. 18.1.
    Alaska        1            See Alaska Const. art. 1, § 11;
                               Alaska Stat. § 28.35.030.
    Arizona       1            See Ariz. Rev. Stat. 28-1381(A),
                               (F).
    Arkansas      1            See Ark. Const. art. 2, § 7; Ark.
                               Code Ann. 5-65-103; 5-65-111.
    California    1            See Cal. Const. Art. 1, § 16; Cal.
                               Penal Code § 689; Cal. Veh. Code §
                               23152.
    Colorado      1            See Colo. Rev. Stat. 16-10-109, 42-
                               4-1301.
    Connecticut   2            See Conn. Const. art. 1, § 19;
                               Conn. Gen. Stat. § 14-227a.
    Delaware      1            See Del. Code Ann. tit. 21, §
                               4177(a), (d)(1).
    Florida       1            See Fla. Stat. §§ 316.193,
                               316.1934(4).
    Georgia       1            See Ga. Code Ann. §§ 16-1-3(9), 17-
                               9-2, 40-6-391.
    Hawaii        4            See Haw. Rev. Stat. Ann. §§ 291E-
                               61, 291E.61.5.
    Idaho         1            See Idaho Code Ann. §§ 18-8004, 18-
                               8005, 19-1902; State v. Wheeler,
                               753 P.2d 833, 836-37 (Idaho 1988).
    Illinois      1            See 625 Ill. Comp. Stat. Ann. §
                               5/11-501, 725 Ill. Comp. Stat. Ann.
                               § 5/103-6.

2 As mentioned by the majority, states vary in the exact name
given to the offense of driving while under the influence of
alcohol. I use “DWI” for the sake of simplicity.

3 In those states where the statutory scheme imposes a penalty of
greater than six months’ imprisonment, the state is required to
provide a jury trial. Blanton, supra, 489 U.S. at 542, 109 S.
Ct. at 1293, 103 L. Ed. 2d at 556.
                                  13
Indiana       1   See Ind. Code Ann. §§ 9-30-5-2, 35-
                  31.5-2-75, 35-37-1-2; Ind. R. Crim
                  P. 22.
Iowa          1   See Iowa Code § 321J.2.
Kansas        1   See Kan. Stat. Ann. §§ 8-1567, 22-
                  3404.
Kentucky      1   See Ky. Rev. Stat. §§ 29A.270(1),
                  189A.010.
Louisiana     3   See La. Rev. Stat. Ann. §
                  14:98.3(A)(1); State v. Montgomery,
                  195 So. 2d 285, 287 (La. 1967).
Maine         1   See Me. Const. art. 1, § 6; Me.
                  Rev. Stat. tit. 29-A § 2411.
Maryland      1   See Md. Crim. Pra. Code Ann. § 6-
                  101; Md. Transp. Code Ann. §§ 21-
                  902; 27-101(c)(22).
Massachusetts 1   See Mass. Ann. Laws ch. 90, §
                  24(1)(a)(1).
Michigan      1   See Mich. Comp. Laws Serv. §
                  257.625(1), (18).
Minnesota     1   See Minn. Stat. §§ 169A.20,
                  169A.27, 609.02(3); Minn. R. Crim.
                  P. 26.01.
Mississippi   2   See Miss. Code Ann. § 63-11-30;
                  Harkins v. State, 735 So. 2d 317,
                  318-19 (Miss. 1999).
Missouri      1   See Mo. Rev. Stat. §§ 543.200,
                  558.011(1)(5), 577.010, 577.023(2).
Montana       1   See Mont. Code Ann. §§ 46-17-201,
                  61-8-104, 61-8-401.
Nebraska      1   See Neb. Rev. Stat. Ann. §§ 25-
                  2705, 28-106(1), 60-6,196, 60-
                  6.196.03.
Nevada        3   See Nev. Rev. State Ann. §
                  484C.400; State v. Smith, 672 P.2d
631 (Nev. 1983).
New Hampshire 2   See N.H. Rev. Stat. Ann. § 265-
                  A:18, 625:9(IV)(6); In re Senate,
                  608 A.2d 202, 204-05 (N.H. 1992).
New Mexico    2   See N.M. Stat. Ann. § 66-8-102;
                  State v. Grace, 993 P.2d 93, 95
                  (N.M. Ct. App. 1999).
New York      1   See N.Y. Veh. & Traf. Law §§ 1192,
                  1193.
North         1   See N.C. Gen Stat. §§ 15A-1201, 20-
Carolina          138.1, 20-179.


                     14
North Dakota   1   See N.D. Cent. Code §§ 29-01-06,
                   39-08-01; N.D.R. Crim. P. Rule
                   23(b)(2).
Ohio           1   See Ohio Rev. Code Ann. §§ 2901.02,
                   2945.17, 4511.19.
Oklahoma       1   See Okla. Const. art. II, § 19;
                   Okla. St. tit. 47, § 11-902.
Oregon         1   See Ore. Rev. Stat. §§ 161.615(1),
                   813.010; Brown v. Multnomah Cnty.
                   Dist. Court, 570 P.2d 52 (Ore.
                   1977).
Pennsylvania   3   See 18 Pa. Cons. Stat. § 1104; 75
                   Pa. Cons. Stat. §§ 3802, 3803,
                   3804.
Rhode Island   1   See R.I. Gen Law § 31-27-
                   2(d)(1)(i).
South          1   See S.C. Code Ann. §§ 56-5-2930,
Carolina           56-5-2935.
South Dakota   1   See Parham v. Municipal Court, 199
N.W.2d 501, 505 (S.D. 1972).
Tennessee      1   See Tenn. Code Ann. §§ 55-10-401,
                   55-10-402.
Texas          1   See Tex. Penal Code Ann. § 49.04;
                   Chaouachi v. State, 870 S.W.2d 88,
                   90 (Tex. Ct. App. 1993).
Utah           1   See State v. Nuttall, 611 P.2d 722,
                   725 (Utah 1980).
Vermont        1   See Vt. Stat. Ann. tit. 23, §§
                   1201, 1210.
Virginia       1   See Va. Code Ann. §§ 18.2-270,
                   19.2-258.
Washington     1   See Wash. Rev. Code §§
                   46.61.502(1), 46.61.502(5),
                   46.61.5055(1); Pasco v. Mace, 653
P.2d 618, 625 (Wash. 1982).
West Virginia 1    See W. Va. Code § 17C:5-2(e);
                   Hendershot v. Hendershot, 263
S.E.2d 90, 95 (W. Va. 1980).
Wisconsin      2   See Wis. Stat. §§ 346.63, 346.65,
                   939.12; State v. Slowe, 284 N.W. 4,
                   5-6 (Wis. 1939).
Wyoming        1   See Casper v. Cheatham, 739 P.2d
1222, 1223 (Wyo. 1987).
District of    2   D.C. Code §§ 16-705, 50-2206.11,
Columbia           50-2206.13.



                      15
                    SUPREME COURT OF NEW JERSEY


NO.   A-42                                      SEPTEMBER TERM 2014
ON CERTIFICATION TO       Appellate Division, Superior Court



STATE OF NEW JERSEY,

      Plaintiff-Respondent,

              v.

JAMES R. DENELSBECK,

      Defendant-Appellant.




DECIDED              May 12, 2016
               Chief Justice Rabner                       PRESIDING
OPINION BY         Judge Cuff (temporarily assigned)
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY         Justice Albin


 CHECKLIST                             AFFIRM            DISSENT
 CHIEF JUSTICE RABNER                       X
 JUSTICE LaVECCHIA                          X
 JUSTICE ALBIN                                                 X
 JUSTICE PATTERSON                          X
 JUSTICE FERNANDEZ-VINA             ------------------
 JUSTICE SOLOMON                            X
 JUDGE CUFF (t/a)                           X
 TOTALS                                     5                  1